NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                         DEC 10 2013

                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS

AMBROSE S. FERNANDEZ, Jr.,                       No. 12-15837

               Plaintiff - Appellant,            D.C. No. 1:10-cv-00573-SOM-
                                                 BMK
  v.

CLAYTON FRANK, Director,                         MEMORANDUM*
Department of Public Safety; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                             for the District of Hawaii
                    Susan Oki Mollway, Chief Judge, Presiding

                           Submitted November 19, 2013**

Before:        CANBY, TROTT, and THOMAS, Circuit Judges.

       Ambrose S. Fernandez, Jr., appeals pro se from the district court’s summary

judgment in his action under the Americans with Disabilities Act (“ADA”)

concerning disability accommodations at the Hawaii Supreme Court building. We

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Accordingly, Fernandez’s
request for oral argument is denied.
have jurisdiction under 28 U.S.C. § 1291. We review de novo. Kaplan v. City of

N. Las Vegas, 323 F.3d 1226, 1229 (9th Cir. 2003). We affirm.

      The district court properly determined that, except with respect to the

security procedures, Fernandez lacked standing to assert that the Hawaii Supreme

Court building did not comply with the ADA because Fernandez failed to raise a

genuine dispute of material fact as to whether he had suffered or will suffer any

injury traceable to the alleged deficiencies he identified. See Lujan v. Defenders of

Wildlife, 504 U.S. 555, 560-61 (1992) (requirements to establish standing).

      The district court properly granted summary judgment on Fernandez’s

claims under Title II of the ADA related to the security procedures at the Hawaii

Supreme Court building because Fernandez failed to raise a genuine dispute of

material fact as to whether the security procedures did not reasonably

accommodate his disability. See McGary v. City of Portland, 386 F.3d 1259,

1264-65 (9th Cir. 2004) (elements of Title II ADA claim).

      The district court properly granted summary judgment on Fernandez’s

claims under Title III of the ADA because Fernandez failed to raise a genuine

dispute of material fact as to whether any defendant is “a private entity that owns,

leases, or operates a place of public accommodation.” Arizona ex. rel. Goddard v.

Harkins Amusement Enters., Inc., 603 F.3d 666, 670 (9th Cir. 2010) (elements of


                                          2                                     12-15837
Title III ADA claim).

      The district court did not abuse its discretion by denying Fernandez’s

motions for reconsideration because Fernandez failed to establish grounds for such

relief. See Sch. Dist. No. 1J, Multnomah Cnty., Or., v. ACandS, Inc., 5 F.3d 1255,

1262-63 (9th Cir. 1993) (setting forth standard of review and grounds for

reconsideration under Fed. R. Civ. P. 59(e) and 60(b)).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      Fernandez’s pending motions are denied.

      AFFIRMED.




                                           3                                      12-15837